Name: Decision No 4/89 of the EEC-Yugoslavia Cooperation Council of 27 November 1989 amending, on account of the accession of Spain and Portugal to the European Communities, Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: nan
 Date Published: 1989-12-30

 Avis juridique important|21989D1230(03)Decision No 4/89 of the EEC-Yugoslavia Cooperation Council of 27 November 1989 amending, on account of the accession of Spain and Portugal to the European Communities, Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 392 , 30/12/1989 P. 0050DECISION No 4/89 OF THE EEC-YUGOSLAVIA COOPERATION COUNCIL of 27 November 1989 amending, on account of the accession of Spain and Portugal to the European Communities, Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperationTHE COOPERATION COUNCIL, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia, signed on 2 April 1980, Having regard to the Protocol signed on 10 December 1987 consequent upon the accession of Spain and Portugal to the European Communities, and in particular Article 23 thereof, Whereas Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, hereinafter referred to as the 'Origin Protocol', needs amending, consequent upon the accession of Spain and Portugal to the European Communities, in respect of both technical amendments and transitional arrangements in order to implement correctly the trade arrangements contained in the Protocols resulting from the said accession; Whereas the transitional arrangements should ensure the correct application of these trade arrangements between the Community as constituted on 31 December 1985 and Spain and Portugal on the one hand and Yugoslavia on the other hand, HAS DECIDED AS FOLLOWS:Article 1The Origin Protocol is amended as follows: 1. The second subparagraph of Article 19 (2) is replaced by the following: 'EUR 1 certificates issued retrospectively must be endorsed with one of the following phrases: ''expedido a posteriori'', ''udstedt efterfoelgende'', ''nachtraeglich ausgestellt'', ''aaÃ ªaeÃ ¯Ã ¨Ã Ã µ aaÃ ª Ã ´Ã ¹Ã ­ Ã µÃ ³Ã ´Ã Ã ±Ã ¹Ã ­'', ''issued retrospectively'', ''delivrÃ © a posteriori'', ''rilasciato a posteriori'', ''afgegeven a posteriori'', ''emitido a posterior'', ''izadato naknadno.''; 2. Article 20 is replaced by the following:'Article 20In the event of the theft, loss or destruction of an EUR 1 certificate, the exporter may apply to the customs authorities which issued it for a duplicate to be made out on the basis of the export documents in their possession. The duplicate issued in this way must be endorsed with one of the following words: ''duplicado'', ''Duplikat'', ''Ã ¡Ã ­Ã ´ssÃ £Ã ±Ã ¡oeÃ ¯'', ''duplicate'', ''duplicata'', ''duplicato'', ''duplicaat'', ''segunda via.''; 3.Article 31 is replaced by the following:'Article 31The provisions of the Agreement may be applied to goods which comply with the provisions of Title I and which, on 1 January 1990, are either in transit or are in the Community, in the Canary Islands, Ceuta and Melilla or in Yugoslavia in temporary storage, in bonded warehouses or in free zones subject to the submission to the customs authorities of the importing State, within six months of that date, of an EUR 1 certificate made out retrospectively by the competent authorities of the exporting State together with the documents showing that the goods have been transported directly.' 4. The following Articles are added:'Article 33For the application of the provisions of the Additional Protocol concerning products originating in the Canary Islands, Ceuta and Melilla, this Protocol shall apply mutatis mutandis, subject to the particular conditions set out in Articles 34, 35 and 36.Article 34The term ''Community'' used in this Protocol shall not cover the Canary Islands, Ceuta and Melilla. The term ''products originating in the Community'' shall not cover products originating in the Canary Islands, Ceuta and Melilla.Article 351. Paragraphs 2 to 5 shall apply instead of Article 1 and references to that Article shall apply mutatis mutandis to this Article.2. Provided they have been transported directly in accordance with the provisions of Article 5, the following shall be considered as: (a) products originating in the Canary Islands, Ceuta and Melilla: (i) products wholly obtained in the Canary Islands, Ceuta and Melilla;(ii) products obtained in the Canary Islands, Ceuta and Melilla in the manufacture of which products other than those referred to in (i) are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 3 (2). This condition shall not apply, however, to products which, within the meaning of this Protocol, originate in Yugoslavia or the Community, provided they undergo, in the Canary Islands, Ceuta or Melilla, working or processing which exceeds the insufficient working or processing set out in Article 3 (4); (b)products originating in Yugoslavia: (i)products wholly obtained in Yugoslavia;(ii)products obtained in Yugoslavia in the manufacture of which products other than those referred to in (i) are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 3 (2). This condition shall not apply, however, to products which, within the meaning of this Protocol, originate in the Canary Islands, Ceuta and Melilla or the Community, provided they undergo in Yugoslavia working or processing which exceeds the insufficient working or processing set out in Article 3 (4). 3. The Canary Islands, Ceuta and Melilla shall be considered as a single territory. 4. The exporter or his authorized representative shall enter ''Yugoslavia'' and ''Canary Islands, Ceuta and Melilla'' in box 2 of certificate EUR 1 and box 1 of form EUR 2. In addition, in the case of products originating in the Canary Islands, Ceuta and Melilla, this shall be indicated in box 4 of certificate EUR 1 and box 8 of form EUR 2. 5. The products in Annex II shall be temporarily excluded from the scope of this Protocol. Nevertheless, the arrangements regarding administrative cooperation shall apply mutatis mutandis to these products.Article 36The Spanish customs authorities shall be responsible for the application of this Protocol in the Canary Islands, Ceuta and Melilla.' Article 2This Decision shall enter into force on 1 January 1990. Done at Brussels, 27 November 1989. For the Cooperation Council The President R. DUMAS